

EXHIBIT 10.43
REVISED






April 14, 2017






Mr. Jason M. Hollar
5N211 Wilton Croft Road
St. Charles, IL 60175


Dear Jason:


I am pleased to provide for your consideration this letter offering employment
to be Tenneco's Senior Vice President Finance.


The key terms of Tenneco's offer of employment are described below. Outline of
Employment Offer


1.
Position: As an executive officer, your position will be Senior Vice President
Finance, reporting directly to Ken Trammell, Executive Vice President and Chief
Financial Officer.



2.
Base Salary: Your initial base salary will be $500,000 per year ($41,666.67 per
month) less appropriate taxes and withholding, paid in accordance with Tenneco's
normal payroll practices. Beginning in 2018 and each year thereafter, your base
salary will be reviewed and, in turn, may be adjusted, subject to approval by
the Compensation, Nominating and Governance Committee of Tenneco Inc.’s Board of
Directors (the "CNG Committee").



3.
Annual Incentive Compensation: You will be eligible to participate in Tenneco's
executive annual incentive plan in a manner consistent with other Tenneco
executives. The terms of the annual incentive plan are set forth in the Tenneco
Value Added Incentive Compensation Plan ("TAVA Plan - copy attached). Your
initial target bonus opportunity for the 2017 calendar year performance period
under the TAVA Plan will be 75% of your annual base salary (or $375,000 based on
the offered salary with no proration). The payment of an annual incentive to you
is subject to achievement of pre-defined performance goals for the Company, the
approval by the CNG Committee, as well as the terms of the TAVA Plan (or
successor plan).





--------------------------------------------------------------------------------










4.
Long-Term Incentive Compensation: You will be eligible to participate in
Tenneco's long-term incentive plan in a manner consistent with other Tenneco
executives. The terms of the long-term incentive plan are set forth in the
Tenneco Long-Term Incentive Plan, as amended ("LTIP"), a copy of which has been
attached.



Each year the CNG Committee will determine and approve the mix of long-term
incentive (LTI) awards that will be granted to you and the aggregate target
value of these awards.
Your first eligibility for a full LTI award will be in February 2018. The final
award size, performance conditions and other terms of this award will be
approved by the CNG Committee in February 2018 at the same time the terms of
these awards are established for other executives at the Company. Your 2018 LTI
award is currently estimated to have a
$1,000,000 value, granted 50% as restricted shares with a 3-year ratable vesting
and 50% Long-Term Performance Units (LTPUs) with a 3-year performance
measurement period.


You will be eligible to participate in the outstanding 2017 restricted stock
awards with a value of $300,000. The number of shares will be based on a
10-trading day stock price average of Tenneco Inc. as of the 10 trading days
preceding your hire date. You will also be eligible to participate in the
outstanding 2016-2018 LTPU award cycle with a target award of$250,000 and the
outstanding 2017-2019 LTPU award cycle with a target award of $300,000, subject
to the performance goals and other criteria that were set for each of these two
performance cycles and will be communicated in the award agreements.


5.
Replacement of Foregone Compensation: To replace the value of foregone
compensation from your previous employer, Tenneco will grant you a Restricted
Stock Award of $300,000 vesting on your first anniversary of your hire date. The
number of shares will be based on a 10-trading day stock price average of
Tenneco Inc. as of

April 26, 2017. This Restricted Stock Award will immediately vest if you are
terminated without cause by Tenneco. In addition, you will be eligible to
receive a $150,000 cash payment, less appropriate taxes and withholding, payable
within 30 days of hire date.


To replace the value of foregone 2017 and 2018 Long-Term Incentive Cash awards
from your previous employer, you will be eligible to receive a $200,000 cash
payment, less appropriate taxes and withholding, payable on December 15, 2017
and December 17, 2018.


6.
Retirement Plans: You will be eligible to participate in Tenneco's 401(k) Plan
that provides a 100% company match on your first 3%, and 50% of your next 2%, of
base pay contributions subject to Plan and IRS maximums. In addition, you will
receive a 2% of base pay contribution into the 40I(k) Plan after one year of
service.



You will also be eligible to immediately participate in Tenneco's Excess Benefit
Plan that provides a 2% of base pay company contribution after IRS compensation
maximums have been reached, and a company contribution equal to 2% of TAVA Plan
bonus paid.




--------------------------------------------------------------------------------












7.
Change-In-Control (CIC) Protection: You will be eligible to participate in
Tenneco's Change-In-Control Severance Benefit Plan for Key Executives. Benefits
under the Plan are payable if you are discharged (either actually or
constructively) within two years after change-in-control that includes a
lump-sum payment equal to two times base salary and targeted annual bonus in
effect immediately prior to the change-in-control.



8.
Severance (not related to CIC): Unless and until you become Tenneco's Chief
Financial Officer, if (A) your employment is involuntarily terminated for a
reason other than "Cause" (meaning (i) fraud, embezzlement. or theft in
connection with your employment, (ii) gross negligence in the performance of
your duties, or (iii) conviction, guilty plea, or plea of nolo contender with
respect to a felony or (B) you experience a material decrease in your job
responsibilities or compensation, you will be entitled to receive a severance
payment in a lump sum equal to one times your base salary and target annual
bonus, subject to your execution of a general release and such other documents
as the company may reasonably request. Upon a change to Chief Financial Officer,
you will be eligible to participate in Tenneco's Severance Benefit Plan that
applies to all U.S. salaried, full-time employees.



9.
Stock Ownership Guidelines: Upon employment, you will be subject to Tenneco's
stock ownership guideline policy, requiring that you hold qualifying shares of
Tenneco Inc. equal to three times base salary. to be attained within five years
of your employment date.



10.
Insider Trading Policy: Upon employment. you will be subject to Tenneco's
Insider Trading Policy, which, among other things, limits the timing and types
of transactions you may make with respect to Tenneco securities and related
derivatives.



11.
Health, Welfare and Retirement Benefits: You will be eligible to participate in
Tenneco's broad-based health, welfare and defined contribution retirement plans
in a manner consistent with other Tenneco executives. Please refer to benefit
plan documents for specific terms and eligibility. The Company reserves the
right to change these benefit programs and any of our other benefit programs.
Attached for your convenience is the Tenneco 2017 Benefits At A Glance for
Salaried Employees.

                        
12.
Vacation and Holiday Paid Time Off: You will be entitled to four weeks of paid
vacation per year in accordance with the provisions of the Company's vacation
policy. In addition, the Company is typically closed during the week between
Christmas and New Year's Day holidays. You will also be eligible for paid
holidays and personal floating holidays in accordance with the Company's
policies. However, if you leave employment with Tenneco, your accrued unused
vacation will be paid in accordance with our vacation policy. Vacation is
prorated to your date of hire and accrued on a monthly basis.



13.
Employment at Will: This offer does not constitute a contract of employment for
any specific period of time, but will create an employment at-will relationship
that may be terminated at any time by you or the Company, with or without cause.





--------------------------------------------------------------------------------










In addition, your offer is contingent upon the verification of the information
you have provided to the company, successful completion of employment paperwork,
the completion of a Combined Disclosure Notice & Authorization Regarding
Background Consumer Reports and background authorization forms and execution of
the Tenneco Confidentiality Agreement (this will be part of your "on-boarding"
process).


On your first day of employment, you must provide documentation that you have
authorization to work in the United States. The offer is contingent upon you
providing appropriate I-9 documentation (see enclosed).


Two copies of this offer letter have been provided. Please sign the offer letter
and return it to me as soon as possible. The second copy should be retained for
your personal records.




Jason, we look forward to you joining Tenneco and are excited for you to
contribute and share in its future success. Please contact me to acknowledge
your acceptance or with any other questions or concerns.




Sincerely,




                
 
 
By: /s/
Gregg A. Bolt
 
 
Name:
Gregg A. Bolt
 
 
Title:
Sr VP Global Human Resources and Administration

Tenneco Automotive Operating Company Inc., a Tenneco company



--------------------------------------------------------------------------------

I have read, understood and accept this offer of employment at a subsidiary of
Tenneco Inc.






 
 
By: /s/
Jason M. Hollar
 
 
Print Name:
Jason M. Hollar





